OPINION — AG — ** CITIES AND TOWNS ** ALTHOUGH 11 O.S. 1977 Supp., 16.4 [11-16.4] CONTAINS NO EXPRESS REQUIREMENT THAT A CITY OR TOWN, SELF INSURING THEREUNDER, MAINTAIN A SUM OF MONEY IN A SEPARATE OR DISTINCT FUND TO PAY LIABILITY LOSSES AT THE STATUTORY RATE, ANY CITY OR TOWN PROPERLY SELF INSURING THEREUNDER, WOULD BE REQUIRED TO HAVE A SUFFICIENT SUM OF MONEY LEGALLY AVAILABLE TO IT FROM WHICH IT COULD REPAY LIABILITY LOSSES AT THE STATUTORY RATE, AND THE METHOD AND DETAIL OF SUCH FUNDING OF SELF INSURANCE IS WITHIN THE SOUND DISCRETION OF THE GOVERNING BODY OF SUCH CITY OR TOWN. (SURETY BOND) CITE: 11 O.S. 1977 Supp., 16.4 [11-16.4] (LIABILITY INSURANCE) (GERALD E. WEIS)